DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 7/1/2022 has been considered and entered into the record.  Claims 2, 14, 17, and 18 have been cancelled.  Claims 1, 3–13, 15, 16, 19, and 20 remain pending.  

Terminal Disclaimer
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,597,182 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 3–7, and 11–13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8–10, 15, 16, 19, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, the claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3–13, 15, 16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a plurality of fibers packed in a moisture-tight enclosure, wherein the fibers are impregnated with a moisture-curable prepolymer comprising polyfunctional aliphatic isocyanurate-based isocyanate and an aromatic polyol that is the only polyol and the isocyanate constitutes 50–90 wt. percent of the prepolymer, while the polyol constitutes 10–50 wt. percent of the prepolymer, or a method of its making or use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786